Citation Nr: 0213535	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for post traumatic 
stress disorder. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran does not have a current diagnosis of post 
traumatic stress disorder.


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. §§ 3.303, 
3.304(f) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychiatric disorder.  His 
DD-214 confirms military service in Vietnam as a personnel 
specialist, but does not reflect any citations or other 
indications of combat exposure.  

The veteran's claim for service connection for post traumatic 
stress disorder was received at the RO in March 1998.  

In September 1998, the veteran was seen by VA on an 
outpatient basis for psychological evaluation for the post-
traumatic stress disorder program.  The diagnoses were major 
depressive disorder, generalized anxiety disorder, rule out 
alcohol dependence and rule out agoraphobia without a history 
of panic.  Although some symptoms consistent with post-
traumatic stress disorder were noted, no diagnosis of post 
traumatic stress disorder was rendered.  

The record contains no post-service medical evidence showing 
that the veteran has been found to have post-traumatic stress 
disorder.

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume that the liberalizing provisions of the 
VCAA and the implementing regulations are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the requirements for the benefit sought on appeal, the 
evidence it has considered and the reasons for its 
determination.  In his claim for service connection for post-
traumatic stress disorder, the veteran reported that he had 
received no treatment for this disorder. In a May 1998 
statement, the veteran indicated that he had sought private 
psychiatric counseling on several occasions, and was 
prescribed Prozac in the past.  However, the veteran did not 
provide any specific names of these private medical care 
providers, and stated that he threw away all his records of 
doctor visits.

In October 1998, the RO sent the veteran a letter requesting 
additional evidence and information, including the names and 
addresses of any doctors who had treated the veteran for a 
psychiatric disorder.  In March 2002, the RO sent the veteran 
a letter informing him of the VCAA, the evidence and 
information necessary to substantiate his claim, the evidence 
and information that he should submit and the assistance that 
VA would provide in obtaining evidence and information in 
support of his claim.

Neither the veteran nor his representative has provided any 
medical evidence in support of the claim, nor has either 
provided the RO with the names or addresses of any health 
care providers who have treated or evaluated the veteran for 
any psychiatric disorder, with the exception of VA.  The VA 
treatment records have been associated with the claims folder 
and are discussed above.  Those records reflect that the 
veteran has been appropriately examined to determine if he 
has post-traumatic stress disorder.  

In sum, the facts pertinent to this claim have been properly 
developed and no further development is required to comply 
with the VCAA or the implementing regulations.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition with credible supporting evidence 
that the claimed inservice stressor actually occurred and a 
link, established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

Subsequent changes to the regulation relate to sexual assault 
cases and are not pertinent to the facts of this case. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Although the veteran apparently believes that he has post-
traumatic stress disorder, as a lay person, he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

The medical evidence discloses that the veteran underwent 
psychological evaluation in September 1998 for the purpose of 
determining whether he has post-traumatic stress disorder.  
Although some symptoms consistent with post-traumatic stress 
disorder were noted, it was concluded that the veteran did 
not meet the criteria for a diagnosis of post-traumatic 
stress disorder.  In fact, there is no medical evidence of 
record showing that the veteran has ever been diagnosed with 
post-traumatic stress disorder and the veteran has not even 
alleged that he has ever been diagnosed with this disorder.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim. 

ORDER

Entitlement service connection for post traumatic stress 
disorder is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

